UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 03-4336
DONALD RAY CLARK,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Western District of Virginia, at Big Stone Gap.
                  James P. Jones, District Judge.
                          (CR-02-10097)

                      Submitted: March 10, 2004

                       Decided: April 1, 2004

   Before NIEMEYER, KING, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Barry L. Proctor, Abingdon, Virginia, for Appellant. John L. Brown-
lee, United States Attorney, Rick A. Mountcastle, Assistant United
States Attorney, Abingdon, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. CLARK
                              OPINION

PER CURIAM:

   Donald Ray Clark appeals his conviction and sentence for one
count of possession of a firearm after being convicted of a felony, in
violation of 18 U.S.C. §§ 922(g), 924(e) (2000), and one count of sale
of a stolen firearm, in violation of 18 U.S.C. § 922(j) (2000).

   Clark contends that the district court erred by denying his motion
for acquittal because the evidence presented at trial was insufficient
to prove that the gun traveled in interstate commerce and that the gun
was stolen. This court reviews de novo a district court’s decision to
deny a motion for judgment of acquittal. United States v. Gallimore,
247 F.3d 134, 136 (4th Cir. 2001). Where, as here, the motion is
based on an allegation of insufficient evidence, the verdict must be
sustained if there is substantial evidence, taking the view most favor-
able to the government, to support it. See Glasser v. United States,
315 U.S. 60, 80 (1942); United States v. Stewart, 256 F.3d 231, 250
(4th Cir. 2001). "[S]ubstantial evidence is evidence that a reasonable
finder of fact could accept as adequate and sufficient to support a con-
clusion of a defendant’s guilt beyond a reasonable doubt." United
States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996) (en banc). Constru-
ing the evidence in the light most favorable to the Government, we
conclude that the evidence presented at trial was sufficient to establish
that the firearm traveled in interstate commerce, violating § 924(c),
and that Clark possessed a stolen firearm, violating § 922(j). See
Glasser, 315 U.S. at 80.

   Clark also contends that in sentencing him as an armed career
criminal, the court erroneously included a 1981 conviction for bur-
glary. However, this court has held that there is no temporal restric-
tion on prior felonies for the purposes of the Armed Career Criminal
Act. United States v. Presley, 52 F.3d 64, 69-70 (4th Cir. 1995).
Accordingly, we conclude that the district court properly considered
Clark’s 1981 burglary conviction. Id.

   For the foregoing reasons, we affirm Clark’s conviction and sen-
tence. We dispense with oral argument because the facts and legal
                       UNITED STATES v. CLARK                       3
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                                         AFFIRMED